Conviction is for violation of the liquor law; punishment assessed is confinement in the county jail for a period of twenty days and a fine of $50.00.
The question presented by this record is identical with that presented in the case of Odell Stephens v. State, No. 20,470, this day decided. (Page 43 of this volume). For the reasons assigned by the Court in that opinion the judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.